
	
		III
		111th CONGRESS
		2d Session
		S. RES. 524
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2010
			Mr. Kaufman (for
			 himself, Mr. Barrasso,
			 Mr. Brown of Ohio,
			 Mr. Burris, Mr.
			 Cardin, Mr. Carper,
			 Ms. Cantwell, Mr. Casey, Mr.
			 Cornyn, Mr. Durbin,
			 Mr. Enzi, Mr.
			 Gregg, Mrs. Hagan,
			 Mr. Isakson, Mr. LeMieux, Mr.
			 Levin, Ms. Mikulski,
			 Mr. Pryor, Mr.
			 Reed, Mr. Risch,
			 Mr. Sessions, Mrs. Shaheen, Ms.
			 Snowe, Ms. Stabenow,
			 Mr. Tester, Mr.
			 Warner, Mr. Whitehouse, and
			 Mr. Udall of New Mexico) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Stuttering Awareness Week 2010. 
	
	
		Whereas an estimated 3,000,000 Americans are affected by
			 stuttering;
		Whereas stuttering is a communication disorder experienced
			 by children and adults alike;
		Whereas individuals who stutter frequently experience
			 embarrassment, anxiety about speaking, and physical tension in their speech
			 muscles;
		Whereas many different types of stuttering exist, and the
			 symptoms of stuttering can range from mild to severe;
		Whereas the cause of stuttering is unknown, but research
			 suggests stuttering may be genetic;
		Whereas stuttering commonly begins in children between the
			 ages of 2 and 5;
		Whereas parents are encouraged to consult with
			 pediatricians or qualified speech-language pathologists as soon as stuttering
			 becomes apparent in a child in order to take advantage of early-intervention
			 therapies;
		Whereas it is known that stuttering is not—
			(1)a nervous
			 disorder;
			(2)the result of
			 emotional problems; or
			(3)the fault of the
			 individual who stutters or the family of that individual;
			Whereas a 2009 survey by the National Stuttering
			 Association found that—
			(1)40 percent of
			 adults and teenagers who stutter feel that they have been denied a job, a
			 promotion, or a school opportunity as a result of stuttering; and
			(2)8 out of 10
			 children who stutter report being bullied or teased;
			Whereas many individuals who stutter do not have access to
			 qualified speech-language pathologists or helpful resources;
		Whereas several treatments for stuttering exist that can
			 help individuals who stutter learn to speak more easily and gain confidence in
			 themselves and their ability to communicate effectively;
		Whereas organizations like the National Stuttering
			 Association have been working for many years to raise awareness about
			 stuttering, the effect stuttering has on the lives of individuals who stutter,
			 available treatment options, and research being conducted to investigate the
			 causes of stuttering;
		Whereas, on April 13, 1988, the President of the United
			 States signed a proclamation designating the week of May 9 through 16 of that
			 year as National Stuttering Awareness Week;
		Whereas since 1988, individuals who stutter and the
			 families and friends those individuals, as well as medical practitioners,
			 speech language pathologists, researchers, and others have marked the second
			 week of May as National Stuttering Awareness Week; and
		Whereas the goals of the National Stuttering Awareness
			 Week 2010 include increasing awareness among the people of the United States
			 about stuttering and educating the people of the United States about ways to
			 improve the lives of those who stutter: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Stuttering Awareness Week 2010; and
			(2)encourages all of
			 the people of the United States to learn more about stuttering and ways to help
			 individuals who stutter feel more confident and comfortable speaking with
			 others.
			
